Citation Nr: 0301932	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-18 459	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for pulmonary disability.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1970.  
He had 10 months of foreign or sea service and service 
personnel records reflect that he served onboard a U.S. Naval 
vessel which was stationed in DaNang, Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

The record suggests that the veteran has diabetes, a disease 
for which service connection may be granted on an Agent 
Orange-presumptive basis, under certain circumstances.  If 
the veteran desires to pursue a claim for service connection 
for this disability, he should so inform the RO, which should 
respond appropriately to any such claim from the veteran.  


FINDINGS OF FACTS

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran's claim for service connection for pulmonary 
disability was filed prior to June 10, 1998.

3.  The veteran has chronic pulmonary disability due to 
nicotine dependence which is due to his service-connected 
psychiatric disorder.  


CONCLUSION OF LAW

Chronic pulmonary disability is due to nicotine dependence 
that is proximately due to service-connected psychiatric 
disability.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

During this appeal the Board determined that additional 
development was needed.  The veteran was informed of this by 
letter dated May 13, 2002, and of the steps to be taken by VA 
and what was needed from him.  Thereafter, additional efforts 
were made to obtain evidence and the veteran was provided 
with relevant VA examinations in June 2002.  

The evidence and information currently of record are 
sufficient to substantiate the veteran's claim.  Therefore, 
no further development is required to comply with the VCAA or 
the implementing regulations.  In addition, since the 
evidence developed by the Board is supportive of the 
veteran's claim and the benefit sought on appeal is granted 
in this decision, the Board has determined that further delay 
of the appellate process for the purposes of notifying the 
veteran of the evidence obtained by the Board and affording 
the veteran an opportunity to submit additional argument is 
not warranted.

Law and Regulations

To establish entitlement to service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2002).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Internal Revenue Service Restructuring and Reform Act 
(IRS Reform Act) added a new section 1103 to Title 38 of the 
United States Code.  The new section prohibits service 
connection for a disability first manifested after service on 
the basis that it resulted from disease attributable to the 
use of tobacco products by a veteran during his or her 
service.  38 U.S.C.A. § 1103 (West 2002).  This new section 
applies to claims received by VA after June 9, 1998.  It does 
not apply to the veteran's claim, which was filed prior to 
that date.

The VA General Counsel (GC), in VAOPGCPREC 19-97, addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, holding 
(a). 

The Board notes that in a May 5, 1997, VA memorandum from the 
Under Secretary of Health to the General Counsel, the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.  

Background

The veteran's DD 214N reflects that he had 10 months of 
foreign and/or sea service and that his military occupational 
specialty was a seaman.  Recently obtained personnel records 
reflect that he served onboard the USS Washborn (LKA 108) at 
DaNang, Republic of Vietnam in July 1969.  He was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  He has 
been granted service connection for schizophrenia.

The service medical records (SMRs) are negative for pulmonary 
disability, nicotine dependence, and tobacco use.  

On VA general medical examination in December 1974 it was 
noted that the veteran smoked 30 or more cigarettes daily.  

On VA psychiatric examination in March 1981 the veteran 
reported that he was chronically anxious and that this caused 
him to smoke cigars.  

On file are records of psychiatric treatment by Dr. Terrill 
from 1983 to 1994.  In June 1989 the veteran reported that he 
could not stop smoking.  Also in June and September 1989 he 
reported that he had been told that he had pulmonary 
disability.  In October 1989 he indicated that his favorite 
pass time was smoking.  

Treatment records from 1989 to 1994 from Dr. Fassett reflect 
that in September 1994 the diagnoses included probable 
chronic obstructive pulmonary disease (COPD).  

In September 1996 the veteran reported having been exposed to 
Agent Orange in DaNang Harbor between June 1, 1968, and 
December 1968.  In November 1996 he reported that he had been 
diagnosed as having emphysema by Dr. Fassett.  

In December 1996 Dr. Fassett rendered diagnoses which 
included reactive airway disease.  

In March 1997 the veteran reported that he was in DaNang 
Harbor when Agent Orange was sprayed and he believed that 
this resulted in lung ailment that caused him to become 
dependent on tobacco use.  

In May 1997 the veteran reported that he had not smoked any 
tobacco prior to his service in the Navy.  He had smoked two 
packs of cigarettes daily for 25 years (i.e., beginning in 
1972, after service).  In VA Form 9 in May 1997 he again 
reported not having smoked until after discharge from 
service.  

In May 2000 the veteran reported that medication he had taken 
for depression was highly addictive and contributed to his 
tobacco use.  

On VA pulmonary examination in June 2000, the veteran related 
a long-standing history of shortness of breath and coughing.  
He was not taking any medication for respiratory disability.  
He reported having begun smoking after military service and 
he reported that this was due to increased stress related to 
military service.  He had continued smoking since he had 
first begun.  After a physical examination the diagnostic 
impression was COPD related to nicotine use.  

On VA psychiatric examination in June 2000, a psychiatric 
examiner determined that it was at least as likely as not 
that the veteran schizophrenic disorder had contributed 
significantly, if it had not been the outright cause, of his 
nicotine dependence.  It was noted that the veteran had not 
started smoking until after military service and he reported 
that he had started smoking because of his "nerves."  It 
was quite common for those with schizophrenia and other 
severe mental disorders to abuse cigarettes heavily.  Very 
often such persons reported that smoking relaxed them, which 
is what the veteran reported.  The examiner expressed a high 
degree of confidence in this opinion given the clinical 
factors present in terms of the veteran's current 
circumstances and the history he reported.  The diagnoses 
included chronic undifferentiated schizophrenia, nicotine 
dependence, diabetes, and reported respiratory problems.  

Analysis

Initially, the Board determines that the veteran's most 
likely had duty or visited the Republic of Vietnam since his 
ship was stationed in DaNang Harbor.  However, the 
presumptive provisions of service connection based on 
exposure to herbicides in the Republic of Vietnam apply to 
respiratory cancer and not merely to any respiratory 
disability.  Here, there is no competent evidence of any 
pulmonary cancer.  However, the recent VA psychiatric 
examiner concluded that it was at least as likely as not that 
the veteran's service-connected psychiatric disability 
contributed significantly or was the outright cause of his 
nicotine dependence.  The examiner further stated that it was 
quite common for those with schizophrenia to abuse cigarettes 
heavily, often reporting that it relaxed them, which is what 
the veteran in this case reported.  Moreover, the opinion was 
rendered with a relatively high degree of confidence and the 
June 2002 VA pulmonary examination yielded a diagnosis of 
chronic obstructive pulmonary disease related to nicotine 
use.  In other words, the competent and unrefuted medical 
evidence is that the veteran's service-connected psychiatric 
disorder caused his current nicotine dependence, which first 
began after service, which in turn has caused COPD.  

In various pleadings the veteran has requested a lump-sum 
settlement, as opposed to receiving monthly disability 
compensation payments.  However, there is no authority under 
the law for the Board to negotiate any settlement.  


ORDER

Service connection for a pulmonary disability is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

